EXHIBIT 10.1


VERTEX PHARMACEUTICALS INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated as of July 12, 2016)


ARTICLE 1
PURPOSE AND DEFINITIONS


SECTION 1.1. PURPOSE. The purpose of the Vertex Pharmaceuticals Incorporated
Employee Stock Purchase Plan is to provide eligible employees with an
opportunity to purchase shares of Common Stock in the Company through payroll
deductions, thereby encouraging employees to share in the economic growth and
success of the Company through stock ownership.


SECTION 1.2. DEFINITIONS. Whenever used in the Plan, unless the context clearly
indicates otherwise, the following terms shall have the following meanings:


(a)    "BOARD OF DIRECTORS" means the Board of Directors of the Company.


(b)    "CODE" means the Internal Revenue Code of 1986, as the same may be
amended from time to time, and references thereto shall include the valid
Treasury regulations issued thereunder.
 
(c)    "COMMITTEE" means the Management Development and Compensation Committee
of the Board of Directors or such other committee of the Board of Directors
designated by the Board of Directors to administer the Company’s equity
compensation plans.


(d)    "COMMON STOCK" means shares of the $.01 par value common stock of the
Company and any other stock or securities resulting from the adjustment thereof
or substitution therefor as described in Section 3.4.


(e)    "COMPANY" means Vertex Pharmaceuticals Incorporated or any successor by
merger, purchase, or otherwise.


(f)    "COMPENSATION" means the cash compensation received by an Employee for
services, including pre-tax employee compensation made to the Company's 401(k)
savings plan, but not including overtime or bonuses.


(g)    "EFFECTIVE DATE" means July 1, 1992.


(h)    "ELECTION" means an election by a Participant to terminate his or her
participation in an Offering Period following the purchase of shares of Common
Stock in accordance with Article V on the first Purchase Date of such Offering
Period, which election shall be made within such Offering Period and on or prior
to such first Purchase Date and shall be on a form furnished by the Company for
such purpose and shall be made by having such Participant complete, sign and
file such form with the Company in the manner prescribed by the Company;
provided that if the Fair Market Value of the Common Stock on the first day of
the applicable Offering Period is greater than the Fair Market Value of the
Common Stock on the first Purchase Date of such Offering Period each Participant
in such Offering Period shall automatically (i) be deemed to have completed,
signed and filed an Election and (ii) be enrolled in the Offering Period
commencing on the Offering Date immediately following such first Purchase Date,
with the Participant’s payroll deductions for such Offering Period determined by
reference to the last payroll deduction authorization properly submitted by the
Participant to the Company in accordance with the Plan.


(i)    "EMPLOYEE" means any person who receives a regular stated compensation
from the Company or a Subsidiary other than a pension, severance pay, retainer,
or fee under contract.




233395v2

--------------------------------------------------------------------------------




(j)    "FAIR MARKET VALUE" of a share of Common Stock on a particular date shall
be the average of the highest and lowest quoted selling prices on such date (the
"valuation date") on the securities market where the Common Stock of the Company
is traded, or if there were no sales on the valuation date, on the immediately
preceding date within a reasonable period (as determined in the sole discretion
of the Committee) on which there were sales. In the event that there were no
sales in such a market within a reasonable period, the fair market value shall
be as determined in good faith by the Committee in its sole discretion. The Fair
Market Value as determined in this paragraph shall be rounded down to the next
lower whole cent if the foregoing calculation results in fractional cents.


(k)    "OFFERING" means the offering of shares of Common Stock to Participants
pursuant to this Plan.


(l)    "OFFERING DATE" means each May 15 and November 15. If any such date shall
fall other than on a business day, then the Offering Date shall be the next
succeeding business day.


(m)    "OFFERING PERIOD" means either (i) the period from an Offering Date
through the second Purchase Date following such Offering Date or (ii) if a
Participant validly exercises (or is deemed to validly exercise) an Election,
the period from an Offering Date through the first Purchase Date following such
Offering Date.


(n)    "PARTICIPANT" means an Employee who has elected to participate in the
Plan in accordance with and subject to the terms of the Plan and any procedures
established by the Committee.


(o)    "PURCHASE DATE" means each May 14 and November 14.


(p)    "PLAN" means the Vertex Pharmaceuticals Incorporated Employee Stock
Purchase Plan, an "employee stock purchase plan" within the meaning of
Section 423(b) of the Code, together with any and all amendments thereto.


(q)    "STOCK PURCHASE ACCOUNT," with respect to a Participant, means the
account established on the books and records of the Company or a Subsidiary for
such Participant representing the payroll deductions credited to such account in
accordance with the provisions of the Plan.


(r)    "SUBSIDIARY" means any corporation, fifty percent (50%) or more of the
total combined voting power of all classes of stock of which is beneficially
owned, directly or indirectly, by the Company.




ARTICLE II
PARTICIPATION


SECTION 2.1. PARTICIPATION REQUIREMENTS.


(a)    COMMENCEMENT OF PARTICIPATION. Subject to Section 2.2 and Section 3.2(b),
each person who becomes an Employee after the Effective Date may elect to become
a Participant in the Plan, in accordance with and subject to the terms of the
Plan and any procedures established by the Committee, on any Offering Date
following the date on which such person becomes an Employee.


(b)    ELIGIBILITY OF FORMER PARTICIPANTS. If a person terminates employment
with the Company after becoming a Participant and subsequently resumes being an
Employee of the Company, such person will again become eligible to participate
on the Offering Date next following the date such person resumed being an
Employee of the Company.


SECTION 2.2. EXCLUSIONS. Notwithstanding any provision of the Plan to the
contrary, in no event shall the following persons be eligible to participate in
the Plan:




- 2 -
233395v2

--------------------------------------------------------------------------------




(a)    Any Employee whose customary employment is twenty (20) hours or less per
week;


(b)    Any Employee whose customary employment is for not more than five
(5) months in any calendar year; or


(c)    Any Employee who, immediately after the beginning of an Offering Period,
owns (or under Section 423(b)(3) of the Code would be deemed to own) stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary.


ARTICLE III
OFFERING OF COMMON STOCK


SECTION 3.1. RESERVATION OF COMMON STOCK. The Board of Directors shall reserve
1,748,660 shares of Common Stock for issuance under the Plan after March 17,
2004, subject to adjustment in accordance with Section 3.4, provided that no
more than 248,660 of such shares shall be issued prior to May 15, 2004. On May
13, 2008, the Board of Directors shall reserve an additional 2,000,000 shares of
Common Stock for issuance under the Plan. On May 16, 2012, the Board of
Directors shall reserve an additional 2,500,000 shares of Common Stock for
issuance under the Plan.


SECTION 3.2. OFFERING OF COMMON STOCK.


(a)    GENERAL. Subject to Sections 3.2(b) and 3.2(c), each Participant in the
Plan on an Offering Date shall be entitled to purchase shares of Common Stock on
each Purchase Date within the Offering Period that begins with such Offering
Date with the amounts deducted from such Participant's Compensation during such
Offering Period pursuant to Article IV, provided, however, that a Participant
shall not participate in more than one Offering Period simultaneously. The
purchase price for such shares of Common Stock shall be determined under
Section 3.3.


(b)    LIMITATIONS. Notwithstanding Section 3.2(a), no Participant may purchase
shares of Common Stock under the Plan and under all other Code Section 423
employee stock purchase plans of the Company and its Subsidiaries, if any, at a
rate in excess of $25,000 in fair market value of such shares (measured as of
the relevant Offering Date) for each calendar year during which rights to
purchase shares of Common Stock under the Plan are outstanding at any time. This
paragraph is intended to be consistent with the limitation of Code
section 423(b)(8) and shall be interpreted accordingly.


(c)    MAXIMUM. Notwithstanding Section 3.2(a), and subject to adjustment
pursuant to Section 3.4, the maximum aggregate number of shares of Common Stock
that may be purchased by any Participant on any Purchase Date is 2,500 shares.


SECTION 3.3. DETERMINATION OF PURCHASE PRICE FOR OFFERED COMMON STOCK. The
purchase price per share of the shares of Common Stock to be acquired by a
Participant on a Purchase Date pursuant to an Offering shall be equal to
eighty-five percent (85%) of the lesser of:


(a)    the Fair Market Value of a share of Common Stock on the Offering Date for
such Offering Period; or


(b)    the Fair Market Value of a share of Common Stock on such Purchase Date;


provided, however, in no event shall the purchase price be less than the par
value of a share of Common Stock.


SECTION 3.4. EFFECT OF CERTAIN TRANSACTIONS. The number of shares of Common
Stock reserved for the Plan pursuant to Section 3.1, the maximum number of
shares of Common Stock offered pursuant to Sections 3.2(b) and 3.2(c), and the
determination under Section 3.3 of the purchase price per share of the shares of
Common Stock offered to Participants pursuant to an Offering shall be
appropriately adjusted to reflect any increase or decrease in the


- 3 -
233395v2

--------------------------------------------------------------------------------




number of issued shares of Common Stock resulting from a stock split, a
consolidation of shares, the payment of a stock dividend, or any other capital
adjustment affecting the number of issued shares of Common Stock. In the event
that the outstanding shares of Common Stock shall be changed into or exchanged
for a different number or kind of shares of stock or other securities of the
Company or another corporation, whether through reorganization,
recapitalization, merger, consolidation, or otherwise, then there shall be
substituted for each share of Common Stock reserved for issuance under the Plan
but not yet purchased by Participants, the number and kind of shares of stock or
other securities into which each outstanding share of Common Stock shall be so
changed or for which each such share shall be exchanged.


ARTICLE IV
PAYROLL DEDUCTIONS


SECTION 4.1. PAYROLL DEDUCTION ELECTIONS. Any Employee eligible to participate
in the Plan may become a Participant and elect to have the Company deduct from
the Compensation payable to such Participant during each Offering Period any
amount between one percent (1%) and fifteen percent (15%) of such Participant's
Compensation, in whole multiples of one percent (1%). Such election shall be
made during the thirty day period preceding the Offering Period to which it
first relates. Such election shall become effective as of the first day of such
Participant's first pay period that begins on or after the first day of such
Offering Period and shall remain effective for each successive pay period and
for each subsequent Offering until changed or terminated pursuant to this
Article IV. The percentage deduction specified by the Participant will be
deducted from each payment of Compensation made to the Participant.


SECTION 4.2. ELECTION TO INCREASE OR DECREASE PAYROLL DEDUCTIONS. Subject to
Section 4.4, a Participant who has a payroll deduction election in effect under
Section 4.1 may prospectively increase or decrease, during an Offering Period,
the percentage amount of the deductions being made by the Company from such
Participant's Compensation (including a decrease to zero) by delivering to the
Company written direction to make such change. Such change shall become
effective as soon as practicable after the Company's receipt of such written
direction and shall remain in effect until changed or terminated pursuant to
this Article IV. A Participant shall be permitted to increase or decrease the
percentage amount of the deductions being made from such Participant's
Compensation only once during each of the portions of an Offering Period that
ends on a Purchase Date; provided, however, a Participant may terminate the
deductions being made from such Participant's Compensation at any time during
such Offering Period. If a Participant terminates deductions, such Participant
cannot resume deductions during that Offering Period.
A Participant who makes a hardship withdrawal from a retirement savings plan
sponsored or maintained by the Company or its Subsidiaries qualifying under Code
section 401(k) (a “401(k) Plan”) shall be deemed to have terminated his or her
payroll deduction election as of the date of such hardship withdrawal, shall
cease to be a Participant as of such date, and the entire amount remaining to
the credit of such Participant in such Participant's Stock Purchase Account
shall be refunded to such Participant, without interest, as soon as
administratively practicable thereafter. To the extent the Company relies on the
safe harbor provided by Section 1.401(k)-1(d)(3)(iv)(E)(2) of the Treasury
Regulations, a Participant who has made a hardship withdrawal from a 401(k) Plan
shall not be permitted to participate in the Plan until the first Offering
Period that begins at least six (6) months after the date of the hardship
withdrawal.


SECTION 4.3. TERMINATION OF ELECTION UPON TERMINATION OF EMPLOYMENT. The
termination of employment of a Participant for any reason shall automatically
terminate the Participant’s participation in the Plan and the entire amount
remaining to the credit of such Participant in such Participant's Stock Purchase
Account shall be refunded to such Participant, without interest, as soon as
administratively practicable thereafter.


SECTION 4.4. FORM OF ELECTIONS. Except as otherwise permitted by the Company,
any election by a Participant regarding participation in or withdrawal from the
Plan or deductions from Compensation pursuant to this Article IV shall be on a
form furnished by the Company for such purpose and shall be made by having such
Participant file such form with the Company in the time and manner prescribed
from time to time by the Company.


SECTION 4.5. TAXES. Payroll deductions shall be made on an after-tax basis. The
Company shall have the right, as a condition of exercise, to make such provision
as it deems necessary to satisfy its obligations to withhold federal, state


- 4 -
233395v2

--------------------------------------------------------------------------------




and local income or other taxes incurred by reason of the purchase or
disposition of shares of Common Stock under the Plan. The Company in its
discretion may, to the extent permitted by law, satisfy its withholding
obligations by deduction from any payment of any kind due to the Participant or
by withholding shares of Common Stock purchased under the Plan (but not in
excess of the minimum statutory amounts or such greater amounts that, in the
discretion of the Company, would not results in adverse accounting consequences
to the Company). By electing to participate in the Plan, each Participant agrees
to provide such information about any transfer of any shares of Common Stock
acquired under the Plan as may be requested by the Company or any Subsidiary in
order to assist it in complying with applicable tax laws.


ARTICLE V
STOCK PURCHASE ACCOUNTS AND PURCHASE OF COMMON STOCK


SECTION 5.1. STOCK PURCHASE ACCOUNTS. A Stock Purchase Account shall be
established and maintained on the books and records of the Company for each
Participant. Amounts deducted from a Participant's Compensation pursuant to
Article IV shall be credited to such Participant's Stock Purchase Account. No
interest or other increment shall accrue or be payable to any Participant with
respect to any amounts credited to such Stock Purchase Accounts. All amounts
credited to such Stock Purchase Accounts shall be withdrawn, paid, or applied
toward the purchase of shares of Common Stock pursuant to the provisions of this
Article V.


SECTION 5.2. PURCHASE OF COMMON STOCK.


(a)    GENERAL. As of each Purchase Date, the amount to the credit of a
Participant in such Participant's Stock Purchase Account shall be used to
purchase from the Company on such Participant's behalf the largest number of
whole shares of Common Stock which can be purchased at the price determined
under Section 3.3 with the amount then credited to such Participant's Stock
Purchase Account, subject to the limitations set forth in Article III on the
maximum number of shares of Common Stock such Participant may purchase. As of
such date, such Participant's Stock Purchase Account shall be charged with the
aggregate purchase price of the shares of Common Stock purchased on such
Participant's behalf. No brokerage or other fees are to be charged upon a
purchase. Stock transfer taxes, if any, shall be paid by the Company. The
remaining balance attributable to any fractional shares, if any, credited to
such Participant's Stock Purchase Account shall be carried forward and used to
purchase shares of Common Stock on the next succeeding Purchase Date; provided
that any excess balance remaining in a Participant's Stock Purchase Account
after the application of the limitations or maximums in Section 3.2 shall be
refunded to the Participant without interest as soon as is administratively
practicable.


(b)    ISSUANCE OF COMMON STOCK. The shares of Common Stock purchased for a
Participant as of a Purchase Date shall be deemed to have been issued by the
Company for all purposes as of the close of business on such date. Prior to such
date, none of the rights and privileges of a stockholder of the Company shall
exist with respect to such shares of Common Stock. As soon as practical, the
Company shall deliver to the Participant’s account maintained by the broker
engaged by the Company to administer the Company equity program, the number of
shares of Common Stock purchased for such Participant and the aggregate number
of shares of Common Stock held on behalf of such Participant under the Plan.


(c)    INSUFFICIENT COMMON STOCK AVAILABLE. If, as of any Purchase Date, the
aggregate amounts in Stock Purchase Accounts available for the purchase of
shares of Common Stock pursuant to Section 5.2(a) would purchase a number of
shares of Common Stock in excess of the number of shares of Common Stock then
available for purchase under Section 3.1 of the Plan, (i) the number of shares
of Common Stock which would otherwise be purchased for each Participant on such
date shall be reduced proportionately to the extent necessary to eliminate such
excess, (ii) the remaining balance to the credit of each Participant in each
such Participant's Stock Purchase Accounts shall be refunded to each such
Participant without interest as soon as administratively practicable, and
(iii) the


- 5 -
233395v2

--------------------------------------------------------------------------------




Plan shall terminate automatically upon the refund of the remaining balance in
such Stock Purchase Accounts.


SECTION 5.3. WITHDRAWAL FROM PLAN PRIOR TO PURCHASE OF COMMON STOCK. In the
event (i) a Participant elects in writing for any reason to withdraw from the
Plan during an Offering Period or (ii) a Participant's employment with the
Company terminates for any reason prior to the end of an Offering Period, the
entire amount remaining to the credit of such Participant in such Participant's
Stock Purchase Account shall be refunded to such Participant (or, if such
Participant is deceased, to such Participant's beneficiary) without interest as
soon as administratively practicable after such withdrawal or termination of
employment (as the case may be).


ARTICLE VI
COMMITTEE


SECTION 6.1. POWERS OF THE COMMITTEE. The Committee shall administer the Plan.
The Committee shall have all powers necessary to enable it to carry out its
duties under the Plan properly. Not in limitation of the foregoing, the
Committee shall have the authority to determine eligibility under the Plan, to
designate Subsidiaries as eligible to participate in the Plan, to interpret the
Plan, to prescribe forms, rules and procedures under the Plan, to adopt, amend,
rescind, administer, and interpret such forms, rules and procedures and
otherwise to do all things necessary or advisable to carry out the terms of the
Plan. To the extent permitted by applicable law, the Committee in its discretion
may delegate any or all of its powers under the Plan to one or more officers or
employees of the Company.. The decision of the Committee upon all matters within
the scope of its authority shall be final and conclusive on all persons, except
to the extent otherwise provided by law.


SECTION 6.2. INDEMNIFICATION OF THE COMMITTEE. The Company agrees to indemnify
and hold harmless the members of the Committee against any liabilities, loss,
costs, or damage that they may incur in acting as such members and to assume the
defense of any and allocations, suits, or proceedings against the members of the
Committee, to the extent permitted by applicable law.


ARTICLE VII
AMENDMENT AND TERMINATION


SECTION 7.1. AMENDMENT OF THE PLAN. The Company expressly reserves the right, at
any time and from time to time, to amend in whole or in part any of the terms
and provisions of the Plan; provided, however, no amendment may without the
approval of the shareholders of the Company increase the number of shares of
Common Stock reserved under the Plan.


SECTION 7.2. TERMINATION OF PLAN. The Company expressly reserves the right, at
any time and for whatever reason it may deem appropriate, to suspend or
terminate the Plan. The Plan shall continue in effect until terminated pursuant
to (i) the preceding sentence or (ii) Section 5.2(c). Upon any termination of
the Plan, the entire amount credited to the Stock Purchase Account of each
Participant shall be refunded to each such Participant without interest as soon
as is administratively practicable.


SECTION 7.3. PROCEDURE FOR AMENDMENT OR TERMINATION. Any amendment to the Plan
or termination of the Plan may be retroactive to the extent not prohibited by
applicable law. Any amendment to the Plan or termination of the Plan shall be
made by the Company by resolution of the Board of Directors (subject to
Section 7.1) and shall not require the approval or consent of any Participant or
beneficiary in order to be effective.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1. TRANSFERABILITY OF RIGHTS. Rights under the Plan are exercisable
during a Participant's lifetime only by the Participant and such rights may not
be sold, pledged, assigned or transferred in any manner.




- 6 -
233395v2

--------------------------------------------------------------------------------




SECTION 8.2. NO EMPLOYMENT RIGHTS. Participation in the Plan shall not give any
employee of the Company or any Subsidiary any right to remain employed or, upon
termination of employment, any right or interest in the Plan, except as
expressly provided herein.


SECTION 8.3. COMPLIANCE WITH LAW. No shares of Common Stock shall be issued
under the Plan prior to compliance by the Company to the satisfaction of its
counsel with any applicable laws.


SECTION 8.4. CONSTRUCTION. Article, Section, and paragraph headings have been
inserted in the Plan for convenience of reference only and are to be ignored in
any construction of the provisions hereof. If any provision of the Plan shall be
invalid or unenforceable, the remaining provisions shall nevertheless be valid,
enforceable, and fully effective. It is the intent that the Plan shall at all
times constitute an "employee stock purchase plan" within the meaning of
Section 423(b) of the Code, and the Plan shall be construed, and interpreted to
remain such. The Plan shall be construed, administered, regulated, and governed
by the laws of the United States to the extent applicable, and to the extent
such laws are not applicable, by the laws of The Commonwealth of Massachusetts.
Without limiting the foregoing, all Participants for an Offering Period shall
have the same rights and privileges with respect to their rights to acquire
shares of Common Stock under the Plan for such period, subject to the express
terms hereof.








- 7 -
233395v2